285 S.W.3d 835 (2009)
STATE of Missouri, Respondent,
v.
Jose F. FLORES, Appellant.
No. WD 69200.
Missouri Court of Appeals, Western District.
June 30, 2009.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang, John M. Reeves, Jefferson City, MO, for respondent.
Before DIVISION THREE: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Following a jury trial, Jose Flores appeals from his convictions on two counts of first-degree statutory sodomy. Flores contends the circuit court erred in overruling his objection to expert witness testimony regarding the credibility of the victims, which invaded the province of the jury. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions.
AFFIRMED. Rule 30.25(b).